On December 16, 1919, this court entered an order dismissing the application for rehearing because the indorsements on the record showed that the application was not filed in this court within the required time of 15 days.
On December 24, 1919, motion was made to vacate said order of dismissal, said motion being accompanied with proof that the application for rehearing was as a matter of fact filed with the clerk of this court within the required time. This motion was set down for hearing on January 22, 1920, and on that date submission of the motion was had. Upon consideration of this motion, it appears without dispute that the application for rehearing was received by the clerk of this court on December 10, 1919, though *Page 349 
after office hours. It appears, therefore, that the application was made within the required time, and it follows that motion to set aside the order rendered on December 16, 1919, should be granted and the application for rehearing heard upon its merits.
Upon consideration of the application for rehearing, it is the opinion of the court that same should be overruled, which is accordingly done.
Application overruled.
Reversed and remanded, June 29, 1920, in accordance with the mandate of the Supreme Court, rendered in the case of King v. Central Hardware Co., 204 Ala. 336, 85 So. 822.